  Case 18-23258      Doc 41   Filed 06/26/20 Entered 06/29/20 08:49:47              Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:     18-23258
ISAIAH C. WILKERSON,                         )
                                             )               Chapter: 13
                                             )
                                                             Honorable A. Benjamin Goldgar
                                             )
                                             )               Lake County
              Debtor(s)                      )

                           ORDER MODIFYING CHAPTER 13 PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) The plan payment default is deferred to the end of the plan.




                                                         Enter:


                                                                    Honorable A. Benjamin Goldgar
Dated: June 26, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Michael R. Colter, II ARDC # 6304675
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
